EXHIBIT 10.1

Employment Agreement

This Employment Agreement (the “Agreement”) dated and effective as of September
27, 2006 (the “Effective Date”) is by and between Treaty Oak Bancorp, Inc., a
Texas corporation (the “Company”), and Jeffrey L. Nash (“Banker”). In
consideration of the mutual covenants and promises contained herein, the parties
agree as follows:

Whereas, Banker has been employed by the Company for 2 years, and the services
of Banker, his managerial and financial experience, and his knowledge of the
affairs of the Company are of great value to the Company; and

Whereas, the Company deems it essential that it have the advantage of the
services of Banker for a period extending beyond his present employment
agreement, and desires to enter into a continuing agreement of employment with
him, and to provide Banker with compensation for past contributions to the
Company; and Banker desires to enter into such an agreement with the Company
upon the terms and conditions stated hereunder.

Article 1

General Provisions

Section 1.1             Employment. The Company hereby employs Banker, and
Banker accepts such employment by the Company upon the terms and conditions
hereof.

Section 1.2             Term. Subject to earlier termination as specifically set
forth herein, the initial term of this Agreement shall be two (2) years (the
“Term”) commencing on the Effective Date. The Term shall be extended
automatically without further action by either party for successive one (1) year
terms, unless either party shall have served ninety (90) days prior written
notice upon the other party that this Agreement shall terminate.

Section 1.3             Termination. Banker’s employment and this Agreement
shall terminate upon the earliest to occur of any of the following events (the
actual date of such termination being referred to herein as the “Termination
Date”):

(a)                                  Pursuant to written notice, given as
provided in Section 1.2.

(b)                                 In the event of Banker’s death or disability
as set forth in Section 3.7.

(c)                                  Termination of Banker’s employment by the
Company for cause without any prior notice (except as specifically set forth
below), upon the occurrence of any of the following events (each of which shall
constitute “Cause”):

(i)                         any embezzlement or wrongful diversion of funds of
the Company or any affiliate of the Company by Banker;


--------------------------------------------------------------------------------




(ii)                      gross malfeasance by Banker in the conduct of Banker’s
duties;

(iii)                   breach of this Agreement and, if such breach is capable
of being cured, as determined by the Board of Directors of the Company (the
“Board of Directors”), failure of Banker to cure such breach after written
notice and reasonable opportunity to cure such breach;

(iv)                  gross neglect by Banker in carrying out Banker’s duties;

(v)                     Willful violation by Banker of state or federal
statutes, banking regulations or SEC regulations; or

(vi)                  Willful violation by Banker of the Company’s code of
conduct.

(d)                                 Termination of Banker’s employment by the
Company at any time without Cause.

(e)                                  Termination by Banker of his employment at
any time.

Section 1.4             Termination Obligations: Return of Company Property.
Upon termination of this Agreement, Banker shall promptly return all Company
property.

Article 2

Position and Duties; Other Business Activities

Section 2.1             Position. Banker shall be employed as President and
Chief Executive Officer of the Company and report to the Board of Directors.
Banker holds a voting seat on the Board of Directors and shall continue to serve
at the pleasure of the Board of Directors and the stockholders. Such employees
as Banker may determine, subject to the approval of the Board of Directors,
shall report to Banker.

Section 2.2             Duties: Full Attention to Business; Locale for
Performance of Duties.  Banker shall perform such services for the Company, that
reasonably serve the purpose of this Agreement and/or meet the needs of the
Company, as may be reasonably assigned to him by the Board of Directors and that
are consistent with the position Banker holds. Banker shall devote his full
business time, energies, interest, abilities and productive efforts to the
business of the Company. Without the Company’s written consent, Banker shall not
render any kind of employee-type or consulting services to others for
compensation without the consent of the Board of Directors, and, in addition,
shall not engage in any activity which conflicts or interferes with his
performance of duties hereunder.(1) Banker shall be employed at the Company’s
Austin,

--------------------------------------------------------------------------------

(1)             Banker has served for several years (preceding his employment by
Bank), and continues to serve, as a paid director for a very small company
(which is not a bank or bank-related business); an activity that requires no
time from Banker during normal business hours except for a lunch meeting once
every six months, and that requires minimal other time of Banker — all outside
of normal business hours; and by signing below Bank has acknowledged Banker’s
disclosure of such activities and consented to Banker’s continued participation
in such activities.

 


--------------------------------------------------------------------------------




Texas, headquarters, and shall be expected to reside in the Austin area; and
minimal travel shall be expected of Banker in the regular performance of his
duties.  In the event the Company requests Banker to relocate his residence or
primary work location to a city other than Austin, Texas, the Company agrees to:
(1) give Banker not less than six (6) months’ advance written notice of any
requested relocation; and, (b) pay all reasonable moving expenses required to
effect the relocation of Banker and his family, including but not limited to
providing relocation assistance to facilitate the sale of Banker’s current
residence and acquisition of a comparable residence in a comparable quality
neighborhood in the new locale at no net cost to Banker; and, (c) commencing
upon the first date Banker is to effect such relocation, increase Banker’s Base
Salary to adjust for the increased costs of living, if any, at any such other
city to which Banker has relocated at the Company’s request.

Section 2.3             Covenant Not To Compete During Term. During the Term,
Banker shall comply in all respects with the Company’s written policies with
respect to conflicts of interest. Banker shall not, without the prior written
consent of the Board of Directors, engage in or be interested, directly or
indirectly, in any business or operation competitive with the Company. For the
purpose of this paragraph, Banker shall be deemed to be interested in a business
or operation which is competitive with the Company if Banker is a holder of 5%
or more of the issued and outstanding ownership interests in such business or
operation, or serves as a director, officer, employee, agent, partner,
individual proprietor, lender, consultant, or independent contractor of such
business or operation.

Section 2.4             Non-Disclosure of Confidential Information. Banker
acknowledges that in connection with his employment by the Company or its
affiliates, he has and may acquire or learn “Confidential Information” of the
Company by virtue of a relationship of trust and confidence between Banker and
the Company. Banker warrants and agrees that during the Term he shall not
disclose to anyone (other than to officers of the Company or to such other
persons as such officers may designate), or use, except in the course of
Banker’s employment with the Company or its affiliates, any Confidential
Information acquired by him in the course of or in connection with his
employment. As used herein, the term “Confidential Information” shall include,
but not be limited to: all information of any type or kind, whether or not
reduced to a writing and whether or not conceived, originated, discovered or
developed in whole or in part by Banker, which is directly related to the
Company, its operations, policies, agreements with third parties, its financial
affairs and related matters, including business plans, strategic planning
information, product information, purchase and sales information and terms,
supplier negotiation points, styles and strategies, contents and terms of
contracts between the Company and suppliers, advertisers, vendors, contact
persons, terms of supplier and/or vendor contracts or particular transactions,
potential supplies and/or vendors, or other related data; marketing information
such as but not limited to, prior, ongoing or proposed marketing programs,
presentations, or agreements by or on behalf of the Company, pricing
information, customer bonus programs, marketing tests and/or results of
marketing efforts, computer files, lists and reports, manuals and memos
pertaining to the business of the Company, lists or compilations of vendor
and/or supplier names, addresses, phone numbers, requirements and descriptions,
contract information sheets, compensation requirements or terms, benefits,
policies, and any other financial information whether about the Company,
entities related or affiliated with the Company or other


--------------------------------------------------------------------------------




key information pertaining to the business of the Company, including but not
limited to all information which is not generally available to or known in the
information services industry (or is available only as a result of an
unauthorized disclosure) and is treated by the Company as “Confidential
Information” during the term of this Agreement, regardless of whether or not
such Information is a “trade secret” as otherwise defined by applicable law. 
“Confidential Information” shall not include any such information that is made
available to the public generally, or is in the public domain.

Section 2.5             No Solicitation of Employees. Banker specifically agrees
that during the Term and for a period of one (1) years after his termination of
employment with the Company, Banker shall not, directly or indirectly, either
for himself or for any other person, firm, corporation or legal entity, solicit
any individual then employed by the Company to leave the employment of the
Company.

Section 2.6             Ownership of Work Product and Ideas. Any discoveries,
inventions, patents, materials, licenses and ideas applicable to the industry or
relating to Banker’s services for the Company or its affiliates, whether or not
patentable or copyrightable, created by Banker during his employment by the
Company or its affiliates (“Work Product”) and all business opportunities within
the industry (“Opportunities”) introduced to Banker by the Company or its
affiliates will be owned by the Company, and Banker will have no personal
interest in such, except to the extent that the Company allows Banker to invest
or participate in or have other rights to such Work Product or Opportunities.
Banker will, in such connection, promptly disclose any such Work Product and
Opportunities to the Company and, upon request of the Company, will assign to
the Company all right in such Work Product and Opportunities.

Article 3

Compensation; Benefits

Section 3.1             Salary. The Company shall pay Banker Eight Thousand
three hundred thirty three and 33/100 Dollars ($8333.33) on a semi-monthly
basis, for an annualized base salary (“Base Salary”) of Two hundred thousand and
NO/100 Dollars ($200,000.00). Beginning with the first anniversary of the date
of the Agreement and for each subsequent year of employment (or any portion of
any such year), Banker shall be entitled to a base salary review by the Company
to determine if any increase to base salary is warranted as a result of
performance.

Section 3.2             Bonus. In addition to the Banker’s base salary, Banker
shall be eligible to receive a bonus (“Bonus”) for each fiscal year equal to
fifty percent of Banker’s annual base salary, plus (b) such additional amount
based on Banker’s performance as may be determined by the Board of Directors in
its sole discretion. Any Bonus owing to Banker shall be paid within thirty (30)
days following the filing of the Company’s annual report on Form 10-K for the
applicable fiscal year.

Section 3.3             Paid Vacation. Banker shall be entitled to five (5)
weeks of paid vacation during each year of service, or such longer amount of
vacation time as Banker and the Compensation Committee of the Board of Directors
shall mutually agree upon.


--------------------------------------------------------------------------------




Section 3.4             Stock Options.

(a)                                  Subject to approval of the Compensation
Committee of the Board of Directors, the Company will grant to Banker (i) an
option to purchase 10,000._ shares of common stock of the Company under the
Company’s Incentive Stock Option Plan (the “Plan”), which shall be intended to
qualify as an incentive stock option to the maximum extent permitted under
Section 422 of the Internal Revenue Code of 1986, as amended, and (ii) subject
to compliance with the limitations of the NASDAQ Stock Exchange applicable to
grants of options to officers without stockholder approval, an option to
purchase an additional 5,000 shares outside the Plan. All such options will have
an exercise price per share equal to the fair market value of the Company’s
common stock as of the date of grant. Each option shall be subject to the terms
and conditions of the Plan (or substantially equivalent terms if the option is
granted outside the Plan) and an option agreement to be entered into between the
Company and Banker, in a form approved by the Compensation Committee of the
Board of Directors. Each option agreement shall provide that the option shall
have a ten year term (subject to earlier termination in connection with
termination of employment).

(b)                                 The options shall vest and become
exercisable, subject to continued employment, as follows:

(i)                         The option described in Section 3 .4(a)(i) for
10,000 shares shall vest as to 33% of the shares on October 25, 2006, 33% on
October 25, 2007 and as to the remaining 33% on October 25, 2008,

(ii)                      The option described in Section 3.4(a)(ii) for 5,000
shares, to be granted following the Effective Date, shall vest as to 33% of the
shares on September 27, 2007, 33% of the shares on September 27, 2008, and as to
the remaining 33% of the shares on September 27, 2009.

in each case to become fully vested and exercisable upon a Change in Control as
defined in the Plan.

(c)                                  Banker shall be eligible to receive
additional grants of options pursuant to the Plan in the sole discretion of the
Compensation Committee and/or the Board of Directors.

(d)                                 If the Company is subject to a Change in
Control as defined in the Plan during the Term but prior to the grant of the
option described in Section 3 .4(a)(ii) for 5,000 shares (to be granted one year
following the Effective Date), Banker shall be entitled to a cash bonus equal to
the excess of the fair market value of the shares for which such options were
not granted as of the date of the Change in Control, over the fair market value
of such - shares as of September 27,, 2006. Any


--------------------------------------------------------------------------------




                                                payments due hereunder shall be
paid within sixty (60) days of the date of the Change in Control.

Section 3.5             Reimbursement of expenses.  The Company shall promptly
reimburse Banker for reasonable expenses incurred by him while conducting
business on behalf of the Company or in furtherance of the Company’s interests,
provided that Banker complies with reasonable expense reimbursement policies or
practices of the Company.

Section 3.6             Other Benefits. During the Term, Banker shall be
entitled to participate in present and future employee benefit plans which are
available to the Company’s executive employees, subject to eligibility
requirements thereunder.  In addition, the Company shall continue to pay
directly (or promptly reimburse) cell phone charges, UT Club membership fees and
dues, Headliner’s Club membership fees and dues, and such other club membership
fees and dues as the Board’s Compensation Committee shall determine are of
benefit to the Company.

Section 3.7             Disability or Death. If the Board of Directors
determines, on the basis of professional medical advice, that Banker has become
unable to substantially perform his duties under this Agreement due to illness
or mental or physical disability, and that such failure or inability has
continued or is reasonably expected to continue for any consecutive six-month
period, the Company shall have the option to terminate this Agreement by giving
written notice to Banker thereof and the basis therefor at least 30 days prior
to the effective date of termination. This Agreement shall also terminate
immediately upon Banker’s death. If Banker’s employment with the Company is
terminated pursuant to this Section 3.7, the Company shall pay Banker the
salary, bonuses and commissions which are earned but unpaid as of the date of
termination. The Board of Directors shall have discretion to determine the
amount, if any, of Bonus which Banker has earned prior to termination of
employment during a fiscal year.

Section 3.8             Severance.

(a)                                  If the Company terminates Banker’s
employment other than for Cause pursuant to Section 1.3(d), and other than by
reason of death or Disability pursuant to Section 3.7, or if Banker resigns
within ten (10) days following (i) a material diminution in his title,
responsibilities or direct-report staff; or (ii) within six (6) months following
a Change of Control, then subject to Banker’s continuing obligations under
Sections 2.4 and 2.5 and in consideration of the execution, delivery and
effectiveness of a general release of claims in a standard form approved by the
Company, the Company shall pay to Banker a lump sum of one times Banker’s
current Base Salary in cash within fifteen (15) days after the date of
termination (or, if later, upon the effectiveness of the general release
following any applicable revocation period) and shall vest 100% of Banker’s then
remaining unvested options granted in accordance with this Agreement, in
addition to other amounts payable from qualified plans, nonqualified retirement
plans, and deferred compensation plans, which amounts shall be paid (or
otherwise vested or deposited) in accordance with the terms of such plans.


--------------------------------------------------------------------------------




(b)                                 If the Company terminates Banker’s
employment for Cause, or if Banker resigns [voluntarily and other than pursuant
to Section 3.8(b) above], then Banker shall only be entitled to be paid his
accrued, unpaid Base Salary through the effective date of his termination of
employment and his entitlement to other amounts payable from qualified plans,
nonqualified retirement plans, and deferred compensation plans shall be
determined in accordance with the terms of such plans.

(c)                                  No severance benefits shall be provided
pursuant to Sections 3.8(a) or (b) if Banker’s employment is terminated by
reason of expiration or non- renewal of this Agreement for any reason.

Section 3.9             Excess Parachute Payments.

(a)                                  If there is a “change of control” of the
Company within the meaning of Section 2800 of the Internal Revenue Code of 1986,
as amended (the “Code”), a portion of the benefits to which Banker is entitled
under this Agreement could be characterized as “excess parachute payments”
within the meaning of Section 2800 of the Code. The parties hereto acknowledge
that the protections set forth in this Section 3.9 are important, and it is
agreed that Banker should not have to bear the full burden of the excise tax
that might be levied under Section 4999 of the Code or any similar provision of
federal, state of local law, in the event that any portion of the benefits
payable to Banker pursuant to this Agreement or the other incentive plans of the
Company are treated as an excess parachute payment. The parties, therefore, have
agreed as set forth in this Section 3.9.

(b)                                 Anything in this Agreement to the contrary
notwithstanding, Whenever it shall be determined that any payment or
distribution (including income recognized by Banker upon the early vesting of
restricted property or upon the exercise of options whose exercise date has been
accelerated) by the Company or any other Person to or for the benefit of Banker
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 3.9 (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code or any similar provision of any
federal, state or local law or any interest or penalties are incurred by Banker
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Company shall pay an additional payment, not to exceed the
amount of Banker’s then current Base Salary in the aggregate (a “Gross-Up
Payment”), in an amount such that after payment by Banker of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed on the Gross-Up Payment,
Banker retains an amount of the Gross-Up Payment equal to fifty percent (50%) of
the Excise Tax imposed on the Payments. Banker will bear the cost of the


--------------------------------------------------------------------------------




                                                remaining fifty percent (50%)
until the aggregate Gross-Up Payments from the Company have reached the amount
of Banker’s then current Base Salary, and will thereafter bear all additional
taxes, interest or penalties.

(c)                                  In the event of any dispute as to the
applicability or amount of any Gross- Up Payment, all determinations required to
be made under this Section 9, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the independent
public accounting firm regularly employed by the Company (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and to
Banker within 15 business days after the receipt of notice from Banker that
there has been a Payment, or such earlier time as is requested by the Company.
All fees and expenses of the Accounting Firm will be borne by the Company. If
the Accounting Firm determines that no Excise Tax is payable by Banker, it shall
furnish Banker with a written statement that failure to report the Excise Tax on
Banker’s applicable federal income tax return would not result in the imposition
of a negligence or similar penalty. Any determination by the Accounting Firm
shall be binding on the Company and Banker unless and until a final
determination is received from the Internal Revenue Service indicating a
contrary result. As a result of uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments may not have been made by the
Company that should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. If Banker thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Banker, consistent with
the maximum limitation stated in this Section 3.9. In the event it is determined
by the Accounting Firm that the Gross Payments previously made by the Company
exceeded the limitations stated in this Section 3.9, upon written notice from
the Company, accompanied by a copy of the Accounting Firm’s calculation of same,
the amount of such overpayment shall be promptly paid by Banker to the Company.

Article 4

Miscellaneous Provisions

Section 4.1             Entire Agreement. This Agreement contains the entire
Agreement between the Parties and supersedes all prior oral and written
Agreements, understandings, commitments, or practices between the Parties with
respect to the subject matter hereof. Other than as expressly set forth herein,
Banker and the Company acknowledge and represent that there are no other
promises, terms, conditions or representations (verbal or written) regarding the
subject matter of this Agreement [save and except other possible stock option
grant agreements between the parties which are not affected by this Agreement,
except as their vesting dates may be accelerated pursuant to Section 3.8(a)
hereof].  No supplement, modification, or amendment


--------------------------------------------------------------------------------




of any term, provision or condition of this Agreement shall be binding or
enforceable unless evidenced in writing and executed by the parties. The
provisions of Sections 2.3, 2.4, 2.5 and 2.6 shall survive termination of this
Agreement.

Section 4.2             Applicable Law. This Agreement shall be governed
exclusively by and construed in accordance with the laws of the State of Texas,
notwithstanding choice of law provisions thereof; and the venue of any
litigation commenced hereunder shall be Austin, Texas.

Section 4.3             Injunctive Relief. Banker acknowledges that his services
are of a special, unique, unusual, extraordinary and intellectual character,
which gives them a peculiar value, the loss of which cannot be reasonably or
adequately compensated in damages in an action at law.  If he should breach this
Agreement, in addition to its rights and remedies under general law, the Company
shall be entitled to seek equitable relief by way of injunction or otherwise.

Section 4.4             Partial Invalidity. If the application of any provision
of this Agreement, or any section, subsection, subdivision, sentence, clause,
phrase, word or portion of this Agreement should be held invalid or
unenforceable, the remaining provisions thereof shall not be affected thereby,
but shall continue to be given full force and effect as if the invalid or
unenforceable provision had not been included herein.

Section 4.5             Notices. Notices given under this Agreement shall be
given by registered or certified mail, postage prepaid, return receipt
requested, or by personal delivery to the respective addresses of the parties.
Notices to Banker shall be sent to 8200 Bell Mountain Drive,  Austin, Texas
78730. Notices to the Company shall be sent to 101 Westlake Drive, Austin, Texas
78746, Attn: Board of Directors; or to such other address as either party shall
have designated by proper written notice to the other party.  A mailed
first-class notice shall be deemed given two (2) business days after deposit
with U.S. Postal Service.

Section 4.6             Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument.  After this Agreement is duly
executed by all parties, a true, legible copy, image, or facsimile of a fully
executed original shall be just as valid and enforceable as an original.

Section 4.7             Assignment. This Agreement may not be assigned or
encumbered in any way by Banker. The Company may assign this Agreement to any
successor (whether by merger, consolidation, or purchase of the Company’s stock)
to all or a controlling interest in the Company’s business, in which case this
Agreement shall be binding upon and inure to the benefit of such successor(s)
and assign(s).

Section 4.8             Limitation on Waiver. A waiver of any term, provision,
or condition of this Agreement shall not be deemed to be, or constitute a waiver
of any other term, provision or condition herein, whether or not similar. No
waiver shall be binding unless in writing and signed by the waiving party.


--------------------------------------------------------------------------------




Section 4.9             Attorney’s Fees. In the event that any proceeding is
commenced involving the interpretation or enforcement of the provisions of this
Agreement, the Party prevailing in such proceeding shall be entitled to recover
its reasonable costs, expert witness fees, and attorneys’ fees.

Section 4.10           Arbitration. If a dispute or claim shall arise with
respect to any of the terms or provisions of this Agreement, or with respect to
the performance by either of the parties under this Agreement, other than in
connection with the Company’s enforcement of the provisions of Sections 2.3,
2.4, 2.5, and 2.6 or pursuant to Section 4.3, then either party may, by notice
as herein provided, require that the dispute be submitted under the Commercial
Arbitration Rules of the American Arbitration Association to an arbitrator in
good standing with the American Arbitration Association within fifteen (15) days
after such notice is given.  Any dispute as to the arbitrability of any issue
shall be submitted to the arbitrator for decision.  The written decision of the
single arbitrator ultimately appointed by and for both parties shall be binding
and conclusive on the parties, including with respect to any award of attorneys’
fees, expert witness fees, or costs.  In the event either party does not
promptly comply with the arbitrator’s award, then a judgment may be entered to
enforce the arbitrator’s award in any court having jurisdiction; and the parties
consent to the jurisdiction of the courts of the State of Texas for this
purpose.  Any arbitration undertaken pursuant to the terms of this section shall
occur in the State of Texas.  If a party does not promptly cooperate with the
arbitration process or does not promptly comply with the award of the
arbitrator, the other party may seek relief from a court of proper jurisdiction
and venue to obtain an order compelling the noncompliant party to cooperate
immediately with the arbitration process or to comply immediately with the award
of the arbitrator; and the prevailing party in any such court proceeding shall
be entitled to recover reasonable costs, attorneys’ fees, and expert witness
fees.

Section 4.11           Taxes. All payments made pursuant to the provisions of
this Agreement shall be subject to the withholding of applicable taxes.

Section 4.12           Not for the Benefit of Creditors or Third Parties. The
provisions of this Agreement are intended only for the regulation of relations
among the parties. This Agreement is not intended for the benefit of creditors
of the parties or other third parties and no rights are wanted to creditors of
the parties or other third parties under this Agreement.

In Witness Whereof, this Agreement is executed as of the Effective Date.

/s/ Jeffrey L. Nash

 

Jeffrey L. Nash

 

 

 

 

Treaty Oak Bancorp, Inc.

 

 

 

 

By:

 /s/ Charles T. Meeks

 

 

Name: Charles T. Meeks

 

 

Title: Chairman of the Board

 


--------------------------------------------------------------------------------